DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 6-10 are currently pending and under examination.

This application is a national phase of PCT International Patent Application No. PCT/MX2019/000007, filed January 30, 2019, and claims priority to Mexican Patent Application No. MX/a/2018/002087, filed February 19, 2018.


Information Disclosure Statement

The listing of references in the specification (see for example, page 27) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Claim/Specification Objections

Claims 6 and 7, and the disclosure, are objected to because of the following informalities:  Paecelomyces, Bauveria bassiana, and Metharhizium anisolapliae are incorrectly spelled within these claims, as well as within the disclosure.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the consortium of fungi are “resistant to 1.3 (LD) of the lethal dose of thiodicarb (carbamate) and bifenthrin (pyrethroid)”; this claim is indefinite, because it is unclear what amount of thiodicarb and bifenthrin is considered a lethal dose.  There is no unit recited indicating what 1.3 is intended to correspond to.  It is noted that the lethal dose of a compound is usually the concentration (e.g. g/L, ppm) of the compound that causes the death of a specific 
Further regarding claim 6, use of parenthesis renders this claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  It is noted that here the compound recited within the parenthesis is not merely a synonym of the term it follows.  Instead, thiodicarb is a type of insecticide in the carbamate family, and bifenthrin is a type of insecticide in the pyrethroid family.  
Likewise with regard to claim 6, use of parenthesis in the limitation “1.3 (LD)” renders the claim indefinite because it is unclear whether the limitation within the parenthesis is part of the claimed invention.  It appears that “LD” is intended to be an abbreviation for “lethal dose,” as such, an abbreviation in parenthesis should appear immediately following the term it abbreviates (e.g. “lethal dose (LD)”).  
Claim 6 further recites the limitation "the lethal dose of thiodicarb (carbamate) and bifenthrin (pyrethroid)" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  No lethal dose, or any dose of thiodicarb and bifenthrin, is previously recited in this claim.
Also regarding claim 6, this claim recites a consortium of “fungi” in line 1, however then indicates that “the consortium is formed of a mixture of microorganisms” in line 4.  This claim is indefinite, because it is unclear whether the consortium is intended to include only fungi, or instead much more broadly, microorganisms.  Claims 7 and 8 are likewise rejected for recitation of “microorganisms.”
a mixture of microorganisms including any of Paecelomyces sp., Trichoderma harzianum, Bauveria bassiana, and Metharhizium anisolapliae (emphasis added).  This limitation is indefinite, because it is unclear if the mixture (which necessarily requires at least two species) is intended to be composed of at least two, and up to all, of only the recited species, or instead if the mixture includes “any of,” which can include only one of, the recited species, where additional, unrecited species may then be used to make up the mixture.  It is noted that Applicant does not present any species within the specification other than those recited.  For the purposes of examination, this phrase is interpreted to require that the mixture “includes at least two microorganisms selected from the group consisting of Paecelomyces sp., Trichoderma harzianum, Bauveria bassiana, and Metharhizium anisolapliae.”
Claim 7 recites the limitation the microorganisms are present in “the following percentages of total bacteria present" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While fungi/microorganisms are previously recited, there is no recitation of bacteria, or total bacteria.  It is suggested that this limitation instead read "the fungi in the consortium are present in the following percentages."
Claim 8 is indefinite, because claim 6 is directed to a consortium of fungi/microorganisms, while claim 8 is directed to environmental conditions of a growth media.  It is unclear whether the growth media and conditions are intended to contribute any additional features to the consortium as claimed.
Claim 10 recites the limitation "the presence of sunlight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No presence of sunlight is previously recited.
either under edaphic or edaphic conditions” (emphasis added).  This claim is indefinite, because edaphic is recited twice in the alternative, thus the desired conditions are unclear.   
Claim 9 is included in this rejection as this claim depends from rejected claim 8, and fails to remedy the noted deficiencies. 


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: that the consortium of fungi/microorganisms is the consortium deposited with the INIFAP (see Specification p. 4, Para. 4).  It is noted that while the specification notes that deposit certificates are annexed, no such certificates appear to be present with the application, and the accession number for this deposited consortium is not recited.
While the specification describes the adaptation of Paecelomyces sp., Trichoderma harzianum, Bauveria bassiana, and Metharhizium anisolapliae to thiodicarb and bifenthrin (see Specification p. 9-26), it is clear that the consortium (i.e. mixture of fungi/microorganisms) that includes the species of Paecelomyces sp., Trichoderma harzianum, Bauveria bassiana, and Metharhizium anisolapliae, refers to the consortium deposited with the INIFAP.  No other mixture having the claimed resistance to thiodicarb and bifenthrin is present in the application as originally filed.  Thus, the consortium deposited with the INIFAP is considered an essential element of the claimed product.
. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a consortium of fungi formed of a mixture of microorganisms including any of Paecelomyces sp., Trichoderma harzianum, Bauveria bassiana, and Metharhizium anisolapliae, and the inherent properties of the consortium. This judicial exception is not integrated into a practical application because only a mixture of natural fungi/microorganisms with their inherent properties is claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only a mixture of natural fungi/microorganisms with their inherent properties is claimed.
It is noted that the 2019 Revised Patent Subject Matter Eligibility Guidance, published January 2019, is being referred to with regard to the cited steps in this rejection.  
With regard to Step 1, the consortium as claimed in claims 6-10 is a composition of matter.   
Paecelomyces sp., Trichoderma harzianum, Bauveria bassiana, and Metharhizium anisolapliae, the consortium resistant to 1.3 (LD) of the lethal dose of thiodicarb and bifenthrin, wherein the consortium is operable to be seeded in liquid, foliar, edaphic or irrigation systems production.  Applicant indicates in the Specification that the microorganisms forming the consortia are not genetically modified (p. 2, Para. 1), and were isolated (p. 4, Para. 2).  Thus, the species present in the consortium are natural, unmodified strains.  As such, the consortium of fungi/microorganisms as claimed is deemed to be a natural product.  
With regard to Step 2A, prong two, claim 6 does not recite any elements in addition to a consortium of fungi formed of a mixture of microorganisms including any of Paecelomyces sp., Trichoderma harzianum, Bauveria bassiana, and Metharhizium anisolapliae, and the inherent properties of the consortium.  As such, there is no additional element in claim 6 that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a consortium of fungi formed of a mixture of microorganisms as claimed, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regard to Step 2B, claim 8 does not recite any elements in addition to the consortium of fungi formed of a mixture of microorganisms including any of Paecelomyces sp., Trichoderma harzianum, Bauveria bassiana, and Metharhizium anisolapliae, and the inherent properties of the consortium.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  

For the forgoing reasons, the composition as claimed is not deemed to encompass patent eligible subject matter under 35 USC §101.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 2011/0306116; Published 2011).
With regard to claim 6, Jin et al. teach a composition of encapsulated microparticles comprising a mixture of: Paecilomyce fumosoroseus, Trichoderma harzianum, Beauveria bassiana, and Metarhizium anisopliae (Para. 44).  As the mixture of Jin et al. contains all components of the consortium as claimed, and as these components cannot be separated from their properties, the mixture of Jin et al. is necessarily resistant to 1.3 (LD) of the lethal dose of 
With regard to claim 8, it is noted that a consortium of fungi/microorganisms is currently claimed, and no growth media is recited as being required with the consortium.  As Jin et al. teach all components of the consortium as claimed, and as these components cannot be separated from their properties, the mixture of Jin et al. is necessarily capable of utilizing a growth media having environmental conditions including a pH between 7.0 and 7.2, a humidity of 60%, and a temperature between 22°C and 28°C.
With regard to claims 9 and 10, as Jin et al. teach all components of the consortium as claimed, and as these components cannot be separated from their properties, the mixture of Jin et al. is necessarily capable of: being operable to act as a biofertilizer, biopesticide, and biofungicide on crops, either under edaphic or foliar conditions; and being operable to grow and conduct metabolic processes in the presence of sunlight, under edaphic conditions.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al.
Paecilomyce fumosoroseus, Trichoderma harzianum, Beauveria bassiana, and Metarhizium anisopliae (Para. 44).  While Jin et al. do not specifically teach the percentage of each of the species in the consortium, it would have been obvious to one of ordinary skill in the art to determine the appropriate concentration of each species in the consortium to provide for the desired end use of the composition.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of each species, including Paecelomyces sp. 25%, Trichoderma harzianum 25%, Bauveria bassiana 25%, and Metharhizium anisolapliae 25%, to result in the appropriate concentration of each species in the consortium to provide for the desired end use of the composition.

Conclusion
No claims are allowable.

Art of Record:
Krauss et al., Interaction Between the Entomopathogens Beauveria bassiana, Metarhizium anisopliae and Paecilomyces fumosoroseus and the Mycoparasites Clonostachys spp., Trichoderma harzianum and Lecanicillium lecanii, Biocontrol Science and Technology, Vol. 14, Beauveria bassiana, Metarhizium anisopliae and Paecilomyces fumosoroseus with mycoparasite Trichoderma harzianum).

Luth et al., US 2014/0212387; Published 2014 (mixture of Beauveria bassiana, Metarhizium anisopliae, Paecilomyces lilacinus, and Trichoderma sp.).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653